UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from Commission File Number: 0-26086 YARDVILLE NATIONAL BANCORP (Exact name of registrant as specified in its charter) 22-2670267 (IRS Employer Identification No.) New Jersey (State or other jurisdiction of incorporation or organization) 2465 Kuser Road, Hamilton, New Jersey 08690 (Address of principal executive offices) (609) 585-5100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [x]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [x] Indicate the number of share outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 7, 2007 the following class and number of shares were outstanding: Common Stock, no par value 11,083,891 Class Number of shares outstanding INDEX YARDVILLE NATIONAL BANCORP AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements (unaudited) Consolidated Statements of Condition March 31, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income Three months ended March 31, 2007 and 2006 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity Three months ended March 31, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows Three months ended March 31, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Exhibit Index E-1 2 Part I:FINANCIAL INFORMATION Item 1. Financial Statements Yardville National Bancorp and Subsidiaries Consolidated Statements of Condition (Unaudited) (in thousands, except share data) March 31, 2007 December 31, 2006 Assets: Cash and due from banks $ 31,007 $ 30,355 Federal funds sold 18,130 3,265 Cash and Cash Equivalents 49,137 33,620 Interest bearing deposits with banks 57,458 32,358 Securities available for sale 392,693 402,641 Investment securities (market value of $98,980 in 2007 and $98,037 in 2006) 97,149 96,072 Loans 1,996,851 1,972,881 Less:Allowance for loan losses (24,685 ) (24,563 ) Loans, net 1,972,166 1,948,318 Bank premises and equipment, net 12,243 12,067 Other real estate 385 385 Bank owned life insurance 50,093 49,651 Other assets 45,628 45,619 Total Assets $ 2,676,952 $ 2,620,731 Liabilities and Stockholders' Equity: Deposits Non-interest bearing $ 192,086 $ 197,126 Interest bearing 1,868,098 1,806,157 Total Deposits 2,060,184 2,003,283 Borrowed funds Securities sold under agreements to repurchase 10,000 10,000 Federal Home Loan Bank advances 314,000 324,000 Subordinated debentures 62,892 62,892 Obligation for Employee Stock Ownership Plan (ESOP) 1,547 1,688 Other 632 1,593 Total Borrowed Funds 389,071 400,173 Other liabilities 36,917 31,181 Total Liabilities $ 2,486,172 $ 2,434,637 Commitments and Contingent Liabilities Stockholders' equity: Preferred stock:no par value Authorized 1,000,000 shares, none issued Common stock:no par value Authorized 20,000,000 shares Issued 11,264,330 shares in 2007 and 11,250,592 shares in 2006 109,096 108,728 Surplus 2,205 2,205 Undivided profits 89,954 86,100 Treasury stock, at cost:180,594 shares (3,160 ) (3,160 ) Unallocated ESOP shares (1,547 ) (1,688 ) Accumulated other comprehensive loss (5,768 ) (6,091 ) Total Stockholders' Equity 190,780 186,094 Total Liabilities and Stockholders' Equity $ 2,676,952 $ 2,620,731 See Accompanying Notes to Unaudited Consolidated Financial Statements. 3 Yardville National Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (in thousands, except per share amounts) 2007 2006 INTEREST INCOME: Interest and fees on loans $ 37,136 $ 35,421 Interest on deposits with banks 218 230 Interest on securities available for sale 5,383 8,962 Interest on investment securities: Taxable 20 23 Exempt from Federal income tax 1,065 1,010 Interest on Federal funds sold 77 128 Total Interest Income 43,899 45,774 INTEREST EXPENSE: Interest on savings account deposits 7,097 6,147 Interest on certificates of deposits $100,000 or more 3,199 2,284 Interest on other time deposits 7,847 5,520 Interest on borrowed funds 3,711 9,304 Interest on subordinated debentures 1,391 1,306 Total Interest Expense 23,245 24,561 Net Interest Income 20,654 21,213 Less provision for loan losses 650 2,350 Net Interest Income After Provision for Loan Losses 20,004 18,863 NON-INTEREST INCOME: Service charges on deposit accounts 617 659 Securities gains, net 7 - Income on bank owned life insurance 442 421 Other non-interest income 676 581 Total Non-Interest Income 1,742 1,661 NON-INTEREST EXPENSE: Salaries and employee benefits 7,802 7,651 Occupancy expense, net 1,786 1,427 Equipment expense 839 796 Other non-interest expense 4,328 3,504 Total Non-Interest Expense 14,755 13,378 Income before income tax expense 6,991 7,146 Income tax expense 1,863 1,978 Net Income $ 5,128 $ 5,168 EARNINGS PER SHARE: Basic $ 0.46 $ 0.47 Diluted 0.45 0.46 Weighted average shares outstanding: Basic 11,043 10,884 Diluted 11,417 11,313 See Accompanying Notes to Unaudited Consolidated Financial Statements. 4 Yardville National Bancorp and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Quarter Ended March 31, 2007 and 2006 (Unaudited) Accumulated Unallocated Other (in thousands, Common Common Undivided Treasury ESOP Comprehensive except share amounts) shares stock Surplus profits stock Shares income (loss) Total BALANCE, December 31, 2005 10,914,737 $ 105,122 $ 2,205 $ 85,896 (3,160 ) $ (2,250 ) $ (10,355 ) $ 177,458 Net income 5,168 5,168 Unrealized loss - securities available for sale, net of tax benefit of $2,713 (3,929 ) (3,929 ) Total comprehensive income 1,239 Cash dividends paid ($0.115 per share) (1,257 ) (1,257 ) ESOP fair value adjustment 2 2 Common stock issued: Exercise of stock options and related tax benefit 36,275 711 711 Dividend reinvestment plan 2,908 102 102 ESOP shares allocated 141 141 BALANCE, March 31, 2006 10,953,920 $ 105,937 $ 2,205 $ 89,807 (3,160 ) $ (2,109 ) $ (14,284 ) $ 178,396 BALANCE, December 31, 2006 11,069,998 $ 108,728 $ 2,205 $ 86,100 $ (3,160 ) $ (1,688 ) $ (6,091 ) $ 186,094 Net income 5,128 5,128 Unrealized gain - securities available for sale, net of tax benefit of $574 831 831 Less reclassification of realized net gain on sale of securities available for sale, net of tax of $2 (5 ) (5 ) Total comprehensive income 5,954 Adjustment to recognize funded status of retirement plan, net of tax benefit of$271 (503 ) (503 ) Cash dividends paid ($0.115 per share) (1,274 ) (1,274 ) ESOP fair value adjustment 8 8 Common stock issued: Exercise of stock options and related tax benefit 11,400 266 266 Stock option expense 10 10 Dividend reinvestment plan 2,338 84 84 ESOP shares allocated 141 141 BALANCE, March 31, 2007 11,083,736 $ 109,096 $ 2,205 $ 89,954 $ (3,160 ) $ (1,547 ) $ (5,768 ) $ 190,780 See Accompanying Notes to Unaudited Consolidated Financial Statements. 5 Yardville National Bancorp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Thee Months Ended March 31, (in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 5,128 $ 5,168 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 650 2,350 Depreciation 619 645 ESOP fair value adjustment 8 2 Option expense 10 Amortization of deposit intangible 51 51 Amortization and accretion on securities (52 ) (44 ) Gain on sale of securities available for sale (7 ) - Increase in other assets (1,575 ) (1,918 ) Increase in other liabilities 5,736 1,521 Net Cash Provided by Operating Activities 10,568 7,775 CASH FLOWS FROM INVESTING ACTIVITIES: Net increase in interest bearing deposits with banks (25,100 ) (1,818 ) Purchase of securities available for sale (600 ) (4,925 ) Maturities, calls and paydowns of securities available for sale 11,663 15,884 Proceeds from sales of securities available for sale 330 - Purchase of investment securities (1,574 ) (3,816 ) Proceeds from maturities and paydowns of investment securities 507 61 Net increase in loans (24,498 ) (20,106 ) Expenditures for bank premises and equipment (795 ) (384 ) Net Cash Used in Investing Activities (40,067 ) (15,104 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in demand, money market, and savings deposits (22,097 ) 27,885 Net increase (decrease) in certificates of deposit 78,998 (27,583 ) Paydowns of borrowed funds (11,102 ) (1,316 ) Proceeds from issuance of common stock 287 674 Tax benefit related to stock-based compensation 63 139 Allocation of ESOP shares 141 141 Dividends paid (1,274 ) (1,257 ) Net Cash Provided by (used in) Financing Activities 45,016 (1,317 ) Net increase (decrease) in cash and cash equivalents 15,517 (8,646 ) Cash and cash equivalents as of beginning of period 33,620 63,486 Cash and Cash Equivalents as of End of Period $ 49,137 $ 54,840 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 22,929 $ 24,037 Income taxes - 1,021 See Accompanying Notes to Unaudited Consolidated Financial Statements. 6 Yardville National Bancorp and Subsidiaries Notes to (Unaudited) Consolidated Financial Statements Three Months Ended March 31, 2007 1. Summary of Significant Accounting Policies Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (GAAP).In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the statements of condition, and the reported amounts of revenues and expenses for the periods. Actual results could differ significantly from those estimates and assumptions. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. The consolidated financial data as of and for the three months ended March 31, 2007 include, in the opinion of management, all adjustments, consisting of only normal recurring accruals, necessary for a fair presentation at such dates and for such periods. The consolidated financial data presented for the three months ended March 31, 2007 is not necessarily indicative of the results of operations that might be expected for the entire year ending December 31, 2007. A. Consolidation The consolidated financial statements include the accounts of Yardville National Bancorp and its subsidiary, The Yardville National Bank, and the Bank’s wholly owned direct and indirect subsidiaries (collectively, the “Company”). All significant inter-company accounts and transactions have been eliminated in consolidation. B. Reclassification Certain reclassifications have been made in the consolidated financial statements for prior periods to conform to the classification presented in 2007. Critical Accounting Policies and Estimates Note 1 to the Audited Consolidated Financial Statements incorporated in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2006, contains a summary of our significant accounting policies. We believe our policies governing the allowance for loan losses, income taxes and asset impairments, including other than temporary declines in the value of our securities, are critical accounting policies. These policies are deemed critical because they require management to make difficult, subjective and complex judgments about matters that are inherently uncertain and because it is likely that materially different amounts would be reported under different conditions or using different assumptions. Our critical accounting policies and their application are periodically discussed with the audit committee of the Company’s board of directors. The allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio at the balance sheet date.The allowance for loan losses has been determined in accordance with U.S. generally accepted accounting principles under which we are required to maintain an adequate allowance for loan losses. The allowance for loan losses is determined based on our assessment of several factors.Those factors include reviews and evaluations of specific loans, current economic conditions, historical loan loss experience and the level of classified and nonperforming loans. We believe that our allowance for loan losses is adequate to cover specifically identifiable loan losses, as well as losses inherent in our portfolio which are probable but not specifically identifiable. 7 The provision for loan losses charged to operating expense is determined by management and is based upon a periodic review of the loan portfolio, past experience, the economy, and other factors that may affect a borrower’s ability to repay a loan. The provision is based on management’s estimates and actual losses may vary from estimates. Estimates are reviewed and adjustments, as they become necessary, are reported in the periods in which they become known. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions, particularly in New Jersey, and due to the factors described above. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses. Such agencies may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. For additional information on the methodology for determining the allowance for loan losses see “Allowance for Loan Losses” in Management’s Discussion and Analysis of Financial Condition and Results of Operations later in this report. We are subject to the income tax laws of the United States and the states where we conduct our business.We account for income taxes by recognizing the amount of taxes payable or refundable for the current year and deferred tax assets and liabilities for estimated future tax consequences, which require judgment of events that have been recognized in our consolidated financial statements or tax returns. Fluctuations in the actual outcome of these future tax consequences could materially impact our consolidated financial statements or results of operations. Certain of our assets are carried in our consolidated statements of condition at fair value or at the lower of cost or fair value.Valuation allowances are established when necessary to recognize impairment of such assets.We periodically perform analyses to test for impairment of various assets.In addition to our impairment analyses related to loans, another significant analysis relates to other than temporary declines in the value of our securities.We conduct a quarterly review and evaluation of the securities portfolio to determine if the value of any security has declined below its carrying value and whether any such decline is other than temporary. If any such decline is deemed other than temporary, we adjust the carrying value of the security by writing down the security to fair market value through a charge to current period earnings. At March 31, 2007 we have determined that all unrealized losses were temporary in nature. 2. Earnings Per Share Weighted average shares for the basic net income per share computation for the three months ended March 31, 2007 and 2006 were 11,043,000 and 10,884,000, respectively. For the diluted net income per share computation, common stock equivalents of 374,000 and 429,000 are included for the three months ended March 31, 2007 and 2006, respectively. There were 12,000 common stock equivalents that were antidilutive for the three months ended March 31, 2007. There were no common stock equivalents that were antidilutive for the three months ended March 31, 2006. 3. Stock-Based Compensation The Company has three share-based compensation plans under which incentive and nonqualified stock options, restricted stock or other stock-based awards may be granted periodically to certain employees and directors.Options granted to employees have been granted at an exercise price equal to the fair value of the underlying shares at the date of grant and vest based on continued service with the Company for a specified period, generally five years with a maximum of ten years. Options granted to directors vest immediately and typically have five-year terms. While the Company has a plan that allows for the granting of restricted stock or other stock-based awards, no restricted stock or other stock-based awards have been granted under the plan as of March 31, 2007. 8 The Company uses the Black-Scholes option-pricing model to determine the fair value of options at the date of grant. The Black-Scholes, option-pricing model requires several inputs, including the stock price volatility, expected term and dividend rate. Changes in input assumptions can materially affect the fair value estimates. The Company did not grant any options in the first quarter of 2007 or 2006.Expense for the first quarter of 2007 relating to options granted prior to the first quarter of 2007 was $10,000.There was no expense relating to stock options in the first quarter of 2006.At March 31, 2007, there was $62,000 in unamortized option expense that will be expensed over the next four years. 5.
